                                          Case 2:21-cv-00089-GMN-EJY Document 11 Filed 02/09/21 Page 1 of 2



                                      1    John E. Bragonje
                                           State Bar No. 9519
                                      2    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                           3993 Howard Hughes Pkwy, Suite 600
                                      3    Las Vegas, NV 89169-5996
                                           Tel: 702.949.8200
                                      4    Fax: 702.949.8398
                                           E-mail:jbragonje@lrrc.com
                                      5
                                           Dana M. Susman (Pro Hac Vice Forthcoming)
                                      6    KANE KESSLER P.C.
                                           600 Third Ave., 35th Floor
                                      7
                                           New York, NY 10016-1901
                                      8    Tel: 212.519.5136
                                           Fax: 212.245.3009
                                      9    E-mail: dsusman@kanekesssler
                                     10    Attorneys for Defendant, All Saints Retain Limited
                                     11
                                                                       UNITED STATES DISTRICT COURT
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                                 DISTRICT, NEVADA
                                     13
                                          BLITZ NV, LLC,                                      Case No.: 2:21-cv-00089-GMN-EJY
Las Vegas, NV 89169-5996




                                     14
                                                                 Plaintiff,
                                     15
                                          vs.                                                STIPULATION AND [PROPOSED]
                                     16                                                      ORDER TO EXTEND DEFENDANT’S
                                                                                             DEADLINE TO FILE ITS RESPONSE TO
                                     17   ALL SAINTS RETAIL LIMITED,                         COMPLAINT (ECF NO. 1)

                                     18                          Defendant.                  (First Request)

                                     19

                                     20            Defendant All Saints Retail Limited and Plaintiffs Blitz NV, LLC, by and through their
                                     21   respective unsigned attorneys, hereby stipulate to continue Defendant’s deadline to file its response
                                     22   to the complaint, extending the deadline from February 9, 2021, to and including March 9, 2021.
                                     23   Defendant expressly reserves all defenses or objections to the lawsuit, service of process, the court’s
                                     24   jurisdiction, and the venue of the action. The additional time is necessary for defense counsel, who
                                     25   is only recently retained, to analyze the complaint and advise the Defendant concerning a response.
                                     26            Based on the above, the parties stipulate to an extension of time for Defendant to answer,
                                     27   move, or otherwise respond to Plaintiffs’ complaint (ECF No. 1) to March 9, 2021.
                                     28


                                          113528878.1
                                          Case 2:21-cv-00089-GMN-EJY Document 11 Filed 02/09/21 Page 2 of 2



                                      1   It is so stipulated:
                                      2   Dated this 8th     day of February, 2021.        Dated this 8th    day of February, 2021.
                                      3

                                      4    FLANGAS LAW GROUP                               LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                      5

                                      6     By:/s/ William Giltinan                            By:/s/ John E. Bragonje
                                             Kimberly P. Stein                                    John E. Bragonje
                                      7      Nevada Bar No. 8675                                  State Bar No. 9519
                                      8      Email: kps@fdlawly.com                               Email: jbragonje@lrrc.com
                                             3275 South Jones Blvd., Ste. 105                     3993 Howard Hughes Pkwy, Suite 600
                                      9      Las Vegas, NV 89146                                  Las Vegas, NV 89169-5996
                                             Tel: (702) 307-9500                                  Tel: 702.949.8200
                                     10
                                             CARLTON FIELDS                                       KANE KESSLER P.C.
                                     11      William Giltinan (Pro Hac Vice)                      Dana M. Susman (Pro Hac Vice
3993 Howard Hughes Pkwy, Suite 600




                                     12      FL Bar No. 27810                                     Forthcoming)
                                             4221 W. Boy Scout Blvd., Ste. 1000                   600 Third Ave., 35th Floor
                                     13      Tampa, Florida 33607-4241                            New York, NY 10016-1901
Las Vegas, NV 89169-5996




                                             (813) 229-4241                                       Tel: 212.519.5136
                                     14
                                             Attorneys for Plaintiff                              Attorneys Defendant
                                     15

                                     16

                                     17                                                  ORDER

                                     18            IT IS SO ORDERED:

                                     19
                                                                                      _________________________________________
                                     20                                               UNTIED STATES MAGISTRATE JUDGE
                                     21
                                                                                      DATED: February 9, 2021
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                           2
                                          113528878.1
